Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

Claims 1-20 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,


Regarding Claim 1, 
 A computing system for decimating video data comprising: a processor; a persistent storage system coupled to the processor; and memory storing instructions that, when executed by the processor, cause the processor to decimate a batch of frames of video data in real-time during capture of the video data by: receiving the batch of frames of video data; mapping, by a feature extractor, the frames of the batch to corresponding feature vectors in a feature space, each of the feature vectors having a lower dimension than a corresponding one of the frames of the batch; selecting a set of dissimilar frames from the plurality of frames of video data based on dissimilarities between corresponding ones of the feature vectors; and storing the selected set of dissimilar frames in the persistent storage system, a size of the selected set of dissimilar frames being smaller than the number of frames in the batch of frames of video data.  

Regarding Claim 11, 
A computing system for decimating video data comprising: a processor; a persistent storage system coupled to the processor; and memory storing instructions that, when executed by the processor, cause the processor to decimate a batch of frames of video data in real-time during capture of the video data by: receiving the batch of frames of video data; supplying each frame of the batch of frames of video data to an object detector comprising a convolutional neural network to compute a plurality of sets of bounding boxes identifying portions of the frame depicting instances of each object class of a plurality of object classes, each bounding box of each set of bounding boxes having an associated confidence score; computing an uncertainty score for each frame of the batch of frames of video data based on the sets of bounding boxes and the associated confidence scores; selecting a set of uncertain frames from the batch of frames of video data where the uncertainty score of each frame of the set of uncertain frames satisfies an uncertainty threshold, and storing the selected set of uncertain frames in the persistent storage system, the number of the selected uncertain frames being smaller than the number of frames in the batch of frames of video data.  

Regarding Claim 16, 
A computing system for decimating video data comprising: a processor; a persistent storage system coupled to the processor; and memory storing instructions that, when executed by the processor, cause the processor to decimate a batch of frames of video data in real-time during capture of the video data by: receiving the batch of frames of video data; mapping, by a feature extractor, the batch of frames of video data to corresponding feature vectors in a feature space, each of the feature vectors having a lower dimension than a corresponding one of the frames of the batch; computing a plurality of dissimilarity scores based on the feature vectors, each of the dissimilarity scores corresponding to one of the frames of the batch; supplying each frame of the batch of frames of video data to an object detector comprising a convolutional neural network to compute a plurality of sets of bounding boxes identifying portions of the frame depicting instances of each object class of a plurality of object classes, each bounding box of each set of bounding boxes having an associated confidence score; computing a plurality of uncertainty scores based on the sets of bounding boxes and the associated confidence scores, each of the uncertainty scores corresponding to one of the frames of the batch; computing an overall score for each frame by aggregating an associated dissimilarity score of the dissimilarity scores and an associated uncertainty score of the uncertainty scores; selecting a set of frames from the batch of frames of video data where the overall score of each of the selected frames satisfies an overall frame threshold; and storing the selected set of frames in the persistent storage system, the number of the selected set of frames being smaller than the number of frames in the batch of frames of video data.  

Regarding Claim 1: Examiner respectfully agrees with the remarks/argument presented by the applicant on 10/27/2021  regarding ALCOCK et al. (USPUB 20200026949) not teaching the following limitations for claim 1:  " each of the feature vectors having a lower dimension than a corresponding one of the frames of the batch; selecting a set of dissimilar frames from the plurality of frames of video data based on dissimilarities between corresponding ones of the feature vectors; and storing the selected set of dissimilar frames in the persistent storage system, a size of the selected set of dissimilar frames being smaller than the number of frames in the batch of frames of video data.  ".Therefore Examiner withdraws the 35 USC 103 rejection for claim 1 and 2-10. 
Regarding Claim 11: Examiner respectfully agrees with the remarks/argument presented by the applicant on 10/27/2021  regarding ALCOCK et al. (USPUB 20200026949) not teaching the following limitations for claim 11 : " …each bounding box of each set of bounding boxes having an associated confidence score; computing an uncertainty score for each frame of the batch of frames of video data based on the sets of bounding boxes and the associated confidence scores; selecting a set of uncertain frames from the batch of frames of video data where the uncertainty score of each frame of the set of uncertain frames satisfies an uncertainty threshold, and storing the selected set of uncertain frames in the persistent storage system, the number of the selected uncertain frames being smaller than the number of frames in the batch of frames of video data. ".Therefore Examiner withdraws the 35 USC 103 rejection for claim 11 and 12-15.
Regarding Claim 16: Examiner respectfully agrees with the remarks/argument presented by the applicant on 10/27/2021  regarding ALCOCK et al. (USPUB 20200026949) not teaching the following limitations for claim 16:  "… each bounding box of each set of bounding boxes having an associated confidence score; computing a plurality of uncertainty scores based on the sets of bounding boxes and the associated confidence scores, each of the uncertainty scores corresponding to one of the frames of the batch; computing an overall score for each frame by aggregating an associated dissimilarity score of the dissimilarity scores and an associated uncertainty score of the uncertainty scores; selecting a set of frames from the batch of frames of video data where the overall score of each of the selected frames satisfies an overall frame threshold; and storing the selected set of frames in the persistent storage system, the number of the selected set of frames being smaller than the number of frames in the batch of frames of video data.    ".Therefore Examiner withdraws the 35 USC 103 rejection for claim 16 and 17-20.

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637